Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Interim Report of Wind Energy America Inc. (the Company) on Form 10-Q for the period ended December 31, 2009 as filed with the Securities and Exchange Commission (the Report), we, Melvin E. Wentz, Chief Executive Officer, and Colin S. Jackson, Chief Financial Officer of the Company, certify to the best of our knowledge, pursuant to 18 U.S.C. § 1350, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Effective Date: February 12, 2010 /s/ Melvin E. Wentz Chief Executive Officer (Principal executive officer) /s/ Colin S. Jackson Chief Financial Officer (Principal financial officer)
